Citation Nr: 0701501	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cervical spine injury. 

2.  Entitlement to an initial rating in excess of 40 percent 
for fibromyalgia. 



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran is reported to have served on active duty from 
February 1991 to August 2000.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Winston-
Salem, North Carolina, (hereinafter RO).  The case was 
remanded in February 2004 and is now ready for appellate 
review.  

The record includes the receipt in September 2006 of a formal 
claim for a total disability rating for compensation based on 
individual unemployability.  As indicated in the February 
2004 remand, this matter has not been developed for appellate 
review, and the issue is again referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  Severe limitation of cervical spine motion was not 
demonstrated prior to September 26, 2003; since September 26, 
2003, forward flexion of the cervical spine has been shown to 
be greater than 15 degrees and favorable ankylosis of the 
cervical spine has not been shown. 

2.  The maximum rating for fibromyalgia has been assigned, 
effective from the date of the grant of service connection 
for this disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.71a, Diagnostic Code 5290 (2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2006).


2.  A schedular rating in excess of 40 percent for 
fibromyalgia cannot be assigned.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the claims on appeal, VA has met the notice 
and duty to assist under applicable statute and regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  A letter dated in February 2004 
satisfied the duty to notify provisions.  The veteran's 
service medical records have been obtained, along with VA 
medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file, and the veteran reported in a statement 
submitted in March 2006 that she had no other information or 
evidence to submit to substantiate her claims.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that claims on appeal are based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); Francisco, 7 Vet. App. at 58.  

By rating decision dated in May 2001, service connection was 
granted for residuals of an injury to the cervical spine at a 
rating of 20 percent under Diagnostic Code 5290 from August 
14, 2000.  This rating decision also granted service 
connection for fibromyalgia and assigned a rating of 10 
percent under Diagnostic Code 5025 effective from August 14, 
2000.  Thereafter, a rating decision dated in April 2006, 
assigned a 40 percent disability evaluation for fibromyalgia, 
effective August 14, 2000.  

Spine

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The RO addressed the veteran's claim for an increased rating 
for her service connected cervical spine disability under 
both the old criteria and current regulations.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the old and new criteria in the analysis below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Turning first to the matter of whether a rating in excess of 
20 percent may be assigned for the service-connected spine 
disability under the old criteria in effect prior to 
September 26, 2003, range of motion findings in the cervical 
spine as reflected on the examinations conducted prior to 
that time do not reflect "severe" limitation of cervical 
spine motion.  More specifically, a March 2001 examination 
conducted in connection with a disability determination of 
the North Carolina Department of Health and Human Services 
showed forward flexion of the cervical spine to 35 degrees; 
backward extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 25 degrees, right rotation 
to 40 degrees and left rotation to 50 degrees.  These 
findings demonstrated an improvement in cervical spine motion 
from a January 2001 VA examination, at which time forward 
flexion of the cervical spine was to 25 degrees, backward 
extension to 15 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation of 35 degrees to the left and 55 
degrees to the right.  None of the findings from these 
examinations reflect severe limitation of motion, nor is 
there any other evidence dated prior to September 26, 2003, 
reflective of such severe limitation of motion.  As such, a 
rating in excess of 20 percent cannot be assigned under the 
old criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5290.   

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  As the 
evidence prior to September 26, 2003, does not show residuals 
of a vertebral fracture, ankylosis, or intervertebral disc 
syndrome, a rating in excess of 20 percent is not warranted 
under other possible rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5287, 5293 (2002).  In this regard, 
the January 2001 VA examination referenced above showed no 
paravertebral atrophy or spasm, and a VA neurological 
examination conducted at that time attributed no neurological 
deficits to the cervical spine.  The neurological evaluation 
conducted in conjunction with the March 2001 examination also 
attributed no such deficits to the cervical spine.  

Under the revised rating criteria for the cervical spine 
beginning on September 26, 2003, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine; a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; a 30 percent evaluation is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees or less, or favorable ankylosis of 
the entire cervical spine; a 20 percent evaluation is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006); see also 38 C.F.R. § 4.71a, Plate V (2006).  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2006).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2006).

To warrant an increased rating of 30 percent under the rating 
criteria effective September 26, 2003, medical evidence of 
either limitation of forward flexion of the cervical spine to 
no more than 15 degrees or favorable ankylosis of the entire 
cervical spine must be of record.  As the reports from the 
March 2006 VA examination showed cervical flexion was more 
than 15 degrees and there was no evidence of ankylosis, a 
rating in excess of 20 percent for cervical spine disability 
under the rating criteria effective September 26, 2003, is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  As there is no evidence on the reports from this 
March 2006 VA examination reflecting neurological 
manifestations involving the cervical spine, separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the disability are also not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45, and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA physician 
who conducted the March 2006 VA examination indicated the 
veteran's neck motion actually increased with fatigue.  
Accordingly, the objective clinical findings do not 
demonstrate that an increased rating would be warranted under 
these provisions and precedent.   



Fibromyalgia

Throughout the appeal period, the highest assignable rating 
for disability due to fibromyalgia under Diagnostic Code 5025 
is 40 percent for constant, or nearly so, symptoms that are 
refractory to therapy such as widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  

With regard to the rating for fibromyalgia, the RO assigned 
the highest assignable schedular rating for this disability, 
40 percent, under Diagnostic Code 5025.  This rating was 
assigned effective from the date of the grant of service 
connection, or August 14, 2000.  As such, there is no basis 
for assigning a rating in excess of 40 percent under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  

Nonetheless, in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2006).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  

In this case, the Board finds no evidence of an exceptional 
disability picture.  The veteran's testimony with regard to 
her inability to find suitable employment since she last 
worked with a security agency notwithstanding, the veteran 
has not required frequent hospitalizations due to her service 
connected neck disorder or fibromyalgia, and her 
service-connected residuals have not been shown by objective 
evidence to result in functional limitation beyond that 
contemplated by the ratings currently assigned  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  


Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence does not show that the veteran's disabilities 
meet the enumerated rating criteria, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(holding that the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a cervical spine injury is denied. 

An initial rating in excess of 40 percent for fibromyalgia is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


